DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-10 recite:
1. A point-of-sales (POS) terminal, comprising: a near-field wireless communication interface configured to receive customer preference information directly from a customer terminal within a near-field communication distance, the customer preference information including a processing condition associated with a customer preference; and a controller configured to: determine whether the processing condition associated with the customer preference is satisfied; and control a display to display a screen indicating the customer preference upon determining that the processing condition is satisfied.  
2. The POS terminal according to claim 1, wherein the controller is further configured to: generate an electronic receipt for a transaction carried out based on the customer preference; and control the near-field wireless communication interface to transmit the generated electronic receipt directly to the customer terminal within the near-field communication distance.  
3. The POS terminal according to claim 1, wherein the customer preference information also includes a store code associated with the customer preference, and the controller is further configured to determine whether the store code matches a store code associated with the POS terminal.  
4. The POS terminal according to claim 3, wherein the controller is configured to determine whether the processing condition associated with the customer preference is satisfied upon determining that the store code associated with the customer preference matches the store code associated with the POS terminal.  
5. The POS terminal according to claim 3, wherein the controller is configured to perform an operation corresponding to the processing condition only when determining that the store code associated with the customer preference matches the store code associated with the POS terminal.  
6. The POS terminal according to claim 1, wherein the customer preference information indicates whether a shopping bag is requested, and the processing condition is a price of the shopping bag 20(PATENT) Atty. Dkt. No.: TAI/2775USC01 being paid.  
7. The POS terminal according to claim 1, wherein the customer preference information indicates whether a shopping bag is requested, and the processing condition is the amount of items registered for purchase being less than a threshold amount.  
8. The POS terminal according to claim 1, wherein the controller is configured to control the display to display a first screen indicating a first customer preference upon determining that the processing condition is satisfied and display a second screen indicating a second customer preference upon determining that the processing condition is not satisfied.  
9. The POS terminal according to claim 1, further comprising: a printer, wherein the controller is further configured to control the printer to print a paper receipt upon determining that a processing condition is satisfied, and generate the electronic receipt upon determining that the processing condition is not satisfied.  
10. The POS terminal according to claim 9, wherein 21(PATENT) Atty. Dkt. No.: TAI/2775USC01 the customer preference information includes a customer identifier, the customer preference is a printing of the paper receipt, and the processing condition is a threshold accumulated reward points value, and the controller determines that the processing condition is satisfied when accumulated reward points associated with the customer identifier is exceeds the threshold accumulated reward points value.

Claims 1-10 recite a terminal, which falls within the four statutory categories of invention.
Claims 1-10 contain the elements:
A) POS terminal
B) near-field wireless communication interface
C) customer terminal
D) controller
E) display/screen
F) electronic (receipt)
G) printer

But for the recitation of the above elements, claims 1-10 receipt a method of organizing human activity. Specifically, a commercial interaction. A merchant can receive user preference information related to a merchant/store, shopping bag preferences, receipt preferences, etc and then conduct a transaction in accordance with the customers preferences.
Regarding element A, the POS terminal is recited at a high degree of generality such that it amounts to mere instructions to implement the abstract idea. Per MPEP 2106.05(f) this provides neither a practical application nor significantly more.
Regarding element B, the near-field wireless communication interface is considered insignificant extra-solution activity. A POS terminal is recognized in the art as conventionally having a screen and NFC wireless interface (Doss US 20170293831 A1 [31]). Use of a conventional interface does not meaningfully limit the claim. The interface is used to facilitate data gathering. Per MPEP 2106.05(g) this is neither a practical application nor significantly more. This element would also not be considered to provide significantly more because it is conventional.
Regarding element C, the customer terminal is recited at a high degree of generality such that it amounts to mere instructions to implement the abstract idea. Per MPEP 2106.05(f) this provides neither a practical application nor significantly more.

Regarding element D, the controller is recited at a high degree of generality such that it amounts to mere instructions to implement the abstract idea. Per MPEP 2106.05(f) this provides neither a practical application nor significantly more.
Regarding element E, the display/screens is considered insignificant extra-solution activity. A POS terminal is recognized in the art as conventionally having a screen and NFC wireless interface (Doss US 20170293831 A1 [31]). Use of a conventional technology to perform data output does not meaningfully limit the claim. Per MPEP 2106.05(g) this is neither a practical application nor significantly more. This element would also not be considered to provide significantly more because it is conventional.
Regarding element F, an electronic receipt is computerized version of conventional receipt data. Adding a computer to an abstract idea does not provide a practical application or significantly more. See MPEP 2106.05(f)
Regarding element G, a printer is considered insignificant extra-solution activity. A POS terminal with a printer is recognized in the art as conventional (Doss US 20170293831 A1 [31]). Use of a conventional tool to perform data output does not meaningfully limit the claim. Per MPEP 2106.05(g) this is neither a practical application nor significantly more. This element would also not be considered to provide significantly more because it is conventional.
For the reasons above, the additional elements alone and in combination fail to provide a practical application or significantly more to the abstract idea of claims 1-10.

Claims 11-20 recite:
11. A method of carrying out a transaction using an operating a point-of-sales (POS) terminal, the method comprising: receiving, through a near-field wireless communication interface of the POS terminal, customer preference information directly from a customer terminal within a near-field communication distance, the customer preference information including a processing condition associated with a customer preference; determining whether the processing condition associated with the customer preference is satisfied; and controlling a display to display a screen indicating the customer preference upon determining that the processing condition is satisfied.  
12. The method according to claim 11, further comprising: generating an electronic receipt for a transaction carried out based on the customer preference; and transmitting the generated electronic receipt from the near-field wireless communication interface directly to the customer terminal within the near-field communication distance.  
13. The method according to claim 11, wherein the customer preference information also includes a store code associated with the customer preference, the method further comprising: determining whether a store code in the customer preference information matches a store code associated with the POS terminal.  
14. The method according to claim 13, wherein whether the processing condition associated with the customer preference is satisfied is determined upon determining that the store code associated with the customer preference matches the store code associated with the POS terminal.  
15. The method according to claim 13, further comprising: performing an operation corresponding to the processing 23(PATENT) Atty. Dkt. No.: TAI/2775USC01 condition only when determining that the store code associated with the customer preference matches the store code associated with the POS terminal.  
16. The method according to claim 13, wherein the customer preference information including the store code is stored in a non-volatile storage device of the customer terminal.  
17. The method according to claim 11, wherein the customer preference is whether or not a shopping bag is requested.  
18. The method according to claim 11, wherein the customer preference is whether a shopping bag is requested, and the processing condition is the amount of items registered for purchase being less than a threshold amount.  
19. The method according to claim 11, further comprising: controlling a printer to print a paper receipt upon determining that a processing condition is satisfied; and causing an electronic receipt to be generated upon determining that the processing condition is not satisfied.  
20. The method according to claim 19, wherein 24(PATENT) Atty. Dkt. No.: TAI/2775USC01 the customer preference information includes a customer identifier, the customer preference is a printing of the paper receipt, the processing condition is a threshold accumulated reward points value, and the printing of the paper receipt is performed only when accumulated reward points associated with the customer identifier exceeds the threshold accumulated reward points value.

Claims 11-20 recite a method, which falls within the four statutory categories of invention.
Claims 11-20 contain the elements:
A) POS terminal
B) near-field wireless communication interface
C) customer terminal
D) non-volatile storage device
E) display/screen
F) electronic (receipt)
G) printer

But for the recitation of the above elements, claims 11-20 receipt a method of organizing human activity. Specifically, a commercial interaction. A merchant can receive user preference information related to a merchant/store, shopping bag preferences, receipt preferences, etc and then conduct a transaction in accordance with the customers preferences.
Regarding element A, the POS terminal is recited at a high degree of generality such that it amounts to mere instructions to implement the abstract idea. Per MPEP 2106.05(f) this provides neither a practical application nor significantly more.
Regarding element B, the near-field wireless communication interface is considered insignificant extra-solution activity. A POS terminal is recognized in the art as conventionally having a screen and NFC wireless interface (Doss US 20170293831 A1 [31]). Use of a conventional interface does not meaningfully limit the claim. The interface is used to facilitate data gathering. Per MPEP 2106.05(g) this is neither a practical application nor significantly more. This element would also not be considered to provide significantly more because it is conventional.
Regarding element C, the customer terminal is recited at a high degree of generality such that it amounts to mere instructions to implement the abstract idea. Per MPEP 2106.05(f) this provides neither a practical application nor significantly more.
Regarding element D, the non-volatile storage device is recited at a high degree of generality such that it amounts to mere instructions to implement the abstract idea. Per MPEP 2106.05(f) this provides neither a practical application nor significantly more.
Regarding element E, the display/screens is considered insignificant extra-solution activity. A POS terminal is recognized in the art as conventionally having a screen and NFC wireless interface (Doss US 20170293831 A1 [31]). Use of a conventional technology to perform data output does not meaningfully limit the claim. Per MPEP 2106.05(g) this is neither a practical application nor significantly more. This element would also not be considered to provide significantly more because it is conventional.
Regarding element F, an electronic receipt is computerized version of conventional receipt data. Adding a computer to an abstract idea does not provide a practical application or significantly more. See MPEP 2106.05(f)
Regarding element G, a printer is considered insignificant extra-solution activity. A POS terminal with a printer is recognized in the art as conventional (Doss US 20170293831 A1 [31]). Use of a conventional tool to perform data output does not meaningfully limit the claim. Per MPEP 2106.05(g) this is neither a practical application nor significantly more. This element would also not be considered to provide significantly more because it is conventional.
For the reasons above, the additional elements alone and in combination fail to provide a practical application or significantly more to the abstract idea of claims 11-20.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 4, 5, 7, 8, 11, 13-15, 17, 18,  is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0142604 A1 to Kneen in view of U.S. Patent Application Publication No. 2007/0045413 A1 to Patrick and U.S. Patent Application Publication No. 2016/0239859 A1 to Yen.
Regarding claim 1, Kneen discloses:
1. A POS terminal (fig. 1 130, paragraph 21), comprising: a communication interface configured to receive customer preference information from a customer terminal (paragraph 39 code contains customer preference information, paragraph 43 code presented to merchant); and a controller (130) configured to: and control a display to display a screen indicating the customer preference (paragraph 43 user preferences are displayed so that the cashier need not ask a lot of questions. The answers to the questions are contained or embedded in the code)

Kneen fails to disclose:
1) the interface used to receive customer preference information being an NFC interface
2) the customer preference information including a processing condition associated with a customer preference
3) the controller being configured to: determine whether the processing condition associated with the customer preference is satisfied; control the display upon determining that the processing condition is satisfied.

However Patrick discloses:
1) the customer preference information including a processing condition associated with a customer preference (fig. 2D total quantity is related to a packaging preference).
2) controller configured to determine whether the processing condition is satisfied (606 ) and display a preference based on determination that the condition is satisfied (608 and see fig. 4A/4B). 

It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Kneen by having dynamic preferences. The motivation for the combination is increased flexibility/convenience (paragraphs 2 and 3).

Kneen and Patrick still fail to disclose
1) the interface used to receive customer preference information being an NFC interface

However Yen discloses a POS receiving preference information from a mobile phone over an NFC interface (paragraph 55 received over NFC/Bluetooth). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Kneen as modified by using a wireless interface. The motivation for the combination is simple substitution of one element for another to yield predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). Kneen as modified differs from the claimed invention in how the preference information is conveyed. Yen discloses providing preference information over wireless interfaces. One of ordinary skill in the art could have predictably applied any known way of transferring information.

Regarding claim 3, Kneen further discloses customer preference information related to specific stores and the controller is configured to implement the merchant specific preference (abstract specific user preferences for specific merchants). Kneen fails to disclose the preference information including a store code and the controller matching the code with a code associated with a POS terminal. However Yen further discloses sending user preferences (102) to a POS terminal (page 8-page 9 claim 9), wherein the user preferences include a store code (paragraph 29 merchant whitelist), wherein the POS terminal matches the code to a code associated with the terminal (104 process and implement preference, POS terminal will recognize if it is a terminal associated with specific merchant identified by whitelist). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Kneen as modified by using codes to disseminate preference. The motivation for the combination is to provide simple and robust representation and dissemination of preferences (paragraph 6).

Claims 4 and 5 are rejected based on the combination made for claim 3. Kneen discloses merchant specific preferences. As modified by Yen those references would implement the preference upon recognizing a merchant code that matches the merchant associated with the POS.

Claim 7 is rejected based on the combination made for claim 1. Specifically the teachings relied upon from Patrick disclosed a conditional preference related to shopping bags and the number of items being less than a certain number (i.e. a threshold).

Regarding claim 8, Kneen as modified fails to disclose the additional subject matter of this claim. However Patrick further discloses wherein the controller is configured to control the display to display a first screen indicating a first customer preference upon determining that the processing condition is satisfied and display a second screen indicating a second customer preference upon determining that the processing condition is not satisfied (fig. 2D shows complementary processing conditions, i.e. one would be satisfied at the same time the other is not satisfied, and fig. 3A-C, fig. 4A-B disclose displaying screens indicating customer preferences). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Kneen by having dynamic preferences. The motivation for the combination is increased flexibility/convenience (paragraphs 2 and 3).

Claims 11, 13-15 are rejected for the same reasons as claims 1 and 3-5.


Claim 17 is rejected for the same reason as claim 7.

Claim 18 is rejected for the same reasons as claim 7.

Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kneen in view of Patrick and Yen as applied to claim 1/11 above, and further in view of Doss (US 20170293831 A1).
Regarding claim 2, Kneen further discloses generating an electronic receipt for a transaction carried out based on the customer preference (paragraph 10, 33), but fails to disclose and Doss discloses controlling and NFC interface to transmit the generated electronic receipt directly to the customer terminal within the NFC distance (paragraph 15). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Kneen as modified by utilizing NFC interfaces to send receipts. The motivation for the combination is simple substitution of one element for another to yield predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). Kneen as modified differs from the claimed invention in how the receipt is transmitted. Doss discloses using NFC interfaces. One of ordinary skill in the art having benefit of the disclosure could have predictably applied any known way of providing receipts including and not limited to NFC interfaces.

Claim 12  is rejected for the same reasons as above but applied to claim 11.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kneen in view of Patrick and Yen as applied to claim 1 above, and further in view of Twitter post by Cheng.
Regarding claim 6, Kneen as modified discloses applying customer preferences to shopping bag, but fails to disclose a processing condition related to a price of the shopping bag being paid. However Cheng suggests a customer preference where a shopping bag is not requested if any price exists (see entire tweet). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Kneen as modified by controlling bagging based on bag price. The motivation for the combination is improved customer experience.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kneen in view of Patrick and Yen as applied to claim 1/11 above, and further in view of U.S. Patent Application Publication No. 2014/0058869 A1 to Argue.
Regarding claim 9, Kneen as modified fails to disclose the additional subject matter of claim 9. However Argue discloses: a printer (paragraph 43 receipt printer), wherein the controller (412) is further configured to control the printer to print a paper receipt upon determining that a processing condition is satisfied, and generate  an electronic receipt to be generated upon determining that the processing condition is not satisfied (abstract POS generates electronic or paper receipts depending on customer preferences). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Kneen as modified by using receipt preferences to control what is printed. The motivation for the combination is enhanced customer experience (paragraph 6 conventional receipt delivery mechanisms are rigid).

Claim 19 is rejected for the same reasons as above, but applied to claim 11.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kneen in view of Patrick, Yen and Argue as applied to claim 9/19 above, and further in view of U.S. Patent Application Publication No. 2016/0148182 A1 to Craine and U.S. Patent Application Publication No. 2015/0193869 A1 to Del Vecchio.
Regarding claim 10, Kneen as modified discloses a customer preference of printing a paper receipt (as modified by Argue abstract), but fails to disclose the customer preference information including a customer identifier and the processing condition is a threshold accumulated reward points value, and the controller determines that the processing condition is satisfied when accumulated reward points associated with the customer identifier is exceeds the threshold accumulated reward points value.

However Craine discloses preferences including a customer account identifier and receipt preferences (paragraph 4). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Kneen as modified. The motivation for the combination is consistent user experience (paragraphs 10-16).
Kneen as modified still fails to disclose the processing condition is a threshold accumulated reward points value, and the controller determines that the processing condition is satisfied when accumulated reward points associated with the customer identifier is exceeds the threshold accumulated reward points value. However Del Vecchio discloses a notification status being tied to an accumulated rewards point value (paragraph 64 status notification related to threshold applied to loyalty account). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Kneen as modified by tying a receipt type (which is a form of a notification) to accumulated awards points. The motivation for the combination is efficient notifications (paragraph 6).

Claim 20 is rejected for the same reasons as claim 10 but applied to claim 19.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kneen in view of Patrick, Yen as applied to claim 13 above, and further in view of U.S. Patent Application Publication No. 2016/0148182 A1 to Craine .

Regarding claim 16, Kneen as modified discloses customer preference information including store codes, but fails to discose it being stored in a non-volatile storage device of a customer terminal. However Craine discloses storing preferences in a customer terminal storage (paragraph 115) that may be non-volatile (paragraph 110). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Kneen as modified by storing preferences. The motivation for the combination is improved customer experience (paragraph 1-3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hajji (US 20180005200 A1) discloses a POS terminal imoplemented receipt preferences. Ranganath (US 9811810 B1) discloses managing point of purchase data within the print cloud in accordance with customer preferences. Biggs (US 20140200957 A1) discloses a server based system for implementing customer preferences. Awad (US 20130166399 A1) discloses NFC to transmit preference data to a POS terminal (paragraph 29). Nelson (US 20120290424 A1) discloses application of customer preferences at a POS terminal. Hammad (US 20110145082 A1) discloses an implementation of receipt preferences at a POS terminal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687